Citation Nr: 1628241	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-06 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel
INTRODUCTION

The Veteran had active service from February 1954 to January 1956.  The Veteran died in February 2010 and the appellant seeks surviving spouse benefits.  

In December 2010, the appellant submitted a request to be substituted for the Veteran.  In March 2012, the RO granted that request and the appellant, as the surviving spouse of the Veteran, was substituted as the claimant to complete the processing of the deceased Veteran's claim.  Therefore, the appellant is entitled to the same rights under VA regulations as if the Veteran had not died during the pendency of his appeal.  38 C.F.R. § 3.1010 (2015).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The October 2007 rating decision denied TDIU and the July 2009 rating decision continued a 30 percent rating for PTSD.  

In January 2013, the Board remanded this case for further development and it has now been returned to the Board.  

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 are addressed in a separate decision.
FINDING OF FACT

The Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in June 2009.  

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2009.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran underwent an adequate VA examination in June 2009 which considered his medical history, his complaints, and provided a description of his PTSD in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405 (1994).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This case was remanded in January 2013 to confirm the Veteran's death and allow the appellant an opportunity to provide additional records.  Those actions were accomplished.  There was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181 (1998).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999)).  The Veteran's entire history is to be considered when assigning ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).  The Veteran filed the claim for increased rating in March 2009.  

The Veteran's PTSD was assigned a 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2015).  PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement for each rating, the General Formula requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 55 at worst, to 65 at best.  

Under the DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV).

A June 2008 VA treatment record assigned a GAF score of 60.  The Veteran reported nightmares and flashbacks at least three times per month.  His personal hygiene was good and the psychiatrist found that he was able to independently care for himself.  His judgment was intact and his speech was clear.  His mood was anxious and his affect was appropriate.  His impulse control was fair.  He denied suicidal and homicidal ideation and was found to be at a minimal risk for violence.  He denied having memory problems.  

A November 2008 VA treatment record assigned a GAF score of 60.  The Veteran felt irritable and anxious at times.  His personal hygiene was poor.  He only took one bath per week.  However, the psychiatrist found that the Veteran was independent in the ability to care for himself.  His judgment was intact and his speech was clear.  His mood was irritable and labile, and his affect was appropriate.  He denied suicidal and homicidal ideation.  He had normal thought content, appropriate affect, and was not psychotic.  He had fair impulse control and a minimal potential for violence.  He had depression and anxiety.  

At a June 2009 VA examination, the examiner noted that the Veteran attended group therapy sporadically.  The Veteran reported that he and his wife traveled approximately eight months of the year in their recreational vehicle (RV).  He stated that they stayed with friends or family members.  He reported a decrease in marital discord and had excellent relationships with his three sons.  He stated that he loved his wife very much and that they argued over unimportant things.  They did not talk about his PTSD stressors.  He found traveling in his RV to be calming.  He enjoyed watching television but did not enjoy other activities.  He belonged to the Veterans of Foreign Wars but only attended an event once a year.  He stated that he did not like to shop with his wife because he did not like to listen to women talk.  He stated that he had irritability, angry outbursts, and sometimes swore at people.  However, he felt remorse for his irritability.  He worried a lot, most recently about North Korea starting a war.  He had poor sleep, flashbacks once or twice a month, nightmares once or twice a month, and intrusive thoughts two or three times per week.  His mood at the examination was worried and scared.  The Veteran had mood swings, feelings of sadness, reduced pleasure in activities, low energy and motivation, and his libido was absent.  

On examination, he had fair grooming and hygiene.  He was appropriately dressed and clean.  He was alert and oriented.  His speech and thought processes were normal.  His mood was mildly anxious and depressed.  His affect was reactive.  He denied suicidal and homicidal ideation.  He had no hallucinations or delusions.  His insight and judgment were intact.

The examiner found that the Veteran's PTSD symptoms persisted in a mild to moderate degree.  Although he reported increased anxiety symptoms, they were mostly about his family and health.  The examiner concluded that the Veteran's overall occupational and social functioning did not appear to be significantly different from findings in earlier records.  In support of that finding, the examiner noted that the Veteran was able to tolerate extensive travel with his wife and enjoyed traveling to see friends in multiple states across the country.  Additionally, he reported increased marital satisfaction.  

In July 2009, the Veteran's GAF score was 60.  He reported nightmares and flashbacks two times per month.  

An October 2009 VA geropsychiatry outpatient note shows that the Veteran had a GAF score of 55.  The psychiatrist noted that the Veteran had anxiety, flashbacks, and nightmares.  He denied a history of suicide attempts.  The appellant had driven the Veteran to the appointment.  They lived in an RV and traveled to Florida for several months out of the year.  The appellant stated that the Veteran was difficult to get along with.  The psychiatrist found that the Veteran had fair hygiene and was independent in the ability to care for himself.  On examination, the Veteran's mood was labile with a blunted or flat affect.  His speech was clear, his judgement was intact, his thought content was normal, and he was not psychotic.  He denied suicidal and homicidal ideation and his impulse control was fair.  The psychiatrist found that he had minimal violence potential.  At the examination, the Veteran was irritable at times.  He avoided eye contact.  The psychiatrist noted that the appellant did most of the talking.  She complained that the Veteran refused to bathe and the Veteran stated it that it was because he was afraid that he was going to fall.  

In a May 2016 statement, the Veteran's attorney stated that the appellant believed that if not for her constant supervision and coaching, the results of the June 2009 VA examination would have indicated more severe symptoms.  She asserted that the Veteran had no ability to perform daily tasks, refused to bathe, and had no personal relationships outside of his wife and sons.  She believed that the June 2009 examiner did not give enough attention to the intensity of the Veteran's nightmares and his lack of personal hygiene.  The appellant is competent to report the Veteran's observable PTSD symptoms.  However, the Board finds that she is not competent to hypothesize what the Veteran's behavior would have been without her influence as such an opinion is speculative.  

The Board notes that in his May 2016 statement, the appellant's attorney referenced treatment records from 2004 and 2006.  As the Veteran filed his claim for an increased rating in March 2009, that evidence falls outside the appeal period for this increased rating claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

The Board finds that the Veteran's PTSD produced moderate symptoms, as indicated by the majority of his GAF scores during the appeal period being between 51 and 60.  His PTSD caused depression, anxiety, irritability, avoidance, flashbacks, nightmares, poor sleep, and mood disturbance.  Based on the evidence of record, the Board finds that PTSD produced occupational and social impairment with reduced reliability and productivity.  The Board finds that the criteria for a 50 percent rating for PTSD are more nearly approximated.  38 C.F.R. § 4.130 (2015).  

However, the Board finds that the frequency, severity, and duration of PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas.  The record shows that the Veteran was resistant to bathing and was noted to have poor personal hygiene in a VA treatment record.  That is one of the examples of symptoms in the 70 percent criteria.  However, the record also shows the Veteran to have good personal hygiene at other treatment appointments.  The Veteran's resistance to bathing is not shown to have the frequency needed to rise to the level needed to contribute to occupational and social impairment with deficiencies in most areas.

The record has consistently shown that the Veteran had good to excellent relationships with his wife, children, and sometimes multiple friends.  His insight and judgment have been consistently within normal limits.  His impulse control has consistently been fair and he was consistently found to be at a minimal risk for becoming violent.  

Although the 70 percent rating criteria contemplate deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood, those deficiencies must be due to the symptoms listed for that rating level, or others or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Simply because the Veteran had depressed mood, anxiety, and irritability, and because the 70 percent level contemplates a deficiency in mood among other areas, does not mean his PTSD met the 70 percent criteria.  The 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Here, the Veteran's depressed mood, anxiety, and irritability are expressly contemplated by the 50 criteria, which contemplates disturbances in mood.  38 C.F.R. § 4.130 (2015).  The Board finds that the Veteran is adequately compensated for that impairment by a 50 percent rating.  

The Board finds that the Veteran's PTSD symptoms caused occupational and social impairment to at least some degree.  Considering the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  

Accordingly, the Board finds that the evidence supports the assignment of a 50 percent rating, but not higher, for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board finds no evidence of exceptional or unusual circumstances to warrant remand to refer the claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The manifestations of the Veteran's PTSD are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  The list of symptoms for each of the ratings in the formula is preceded by the words "such as," indicating that the listed symptoms are examples, as opposed to an exhaustive list.  38 C.F.R. § 4.130 (2015); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board has determined whether the symptoms associated with PTSD are of the kind enumerated in the regulation, but also whether the types of symptoms the Veteran experienced resulted in the level of occupational and social impairment specified by a rating, and particularly the level of occupational and social impairment resulting from those symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PTSD, such that he was adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board finds that remand for referral of this case for extraschedular consideration is not warranted. 

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disabilities in an exceptional circumstance where the ratings of the individual disabilities does not capture all of the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the appellant has not asserted, nor is it reasonably raised by the record, that there was a collective impact of service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  


ORDER

Entitlement to a 50 percent rating, but not higher, for PTSD is granted.  


REMAND

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Even including the grant of the 50 percent rating for PTSD resulting from this decision, the criteria set forth in 38 C.F.R. § 4.16(a) for consideration of a schedular TDIU are not met because the Veteran's combined disability rating does not reach 70 percent.  

However, if a Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign a TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b) (2015).  

In this case, an April 2007 statement from Dr. J. L., a private psychologist, states that the Veteran's psychiatric symptoms made him unemployable.  Dr. J. L. assigned a GAF score of 52.  The record also shows that the Veteran had a tenth grade education and did not have a General Educational Development (GED) diploma.  Based on that evidence, remand to refer this claim to the Director of the Compensation Service for consideration of an extraschedular TDIU is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Director of the Compensation Service for consideration of the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).

2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


